


Exhibit 10.2.9

AMENDMENT ONE

TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

Dated November 1, 2002

 

The Doe Run Resources Corporation (the “Company”) and [       ] (the “Employee”
or “you”)  agree, effective November 1, 2002, to amend the Amended and Restated
Executive Employment Agreement, dated November 1, 2002, between the Company and
Employee, by:

 

1.             replacing paragraph (b) in Section 2 with the following:

 

(b)                                 an annual stay bonus of $           (a “Stay
Bonus”) payable on each of November 1, 2002, November 1, 2003, November 1, 2004,
and November 1, 2005 (each a “Bonus Date”) provided, however, that you must
continue your employment with the Company through a Bonus Date to be entitled to
a Stay Bonus payment on such Bonus Date, provided that if you are dismissed from
your employment without cause at any point prior to payment in full of such Stay
Bonus, you will be entitled to a pro rata portion of the unpaid Stay Bonus with
respect to the fiscal year of your dismissal. Notwithstanding any provision
herein, your Stay Bonuses shall be in lieu of any bonus to which you would
otherwise be entitled with respect to the fiscal years for which the Stay Bonus
is paid, provided that the Company’s Board of Directors may, from time to time
and in its sole discretion, award additional bonuses.  Notwithstanding any
provision in this Agreement, the Company shall not be required to pay you (i)
any bonus, where the payment of such bonus would violate any other agreement
between the Company and any lender of the Company, or (ii) in the event that any
agreement between the Company and any lender of the Company limits the aggregate
amount that the Company may pay as bonuses, net worth appreciation payments,
profit sharing payments or other payments of similar nature (“Restricted
Payments”) during any period, any bonus in excess of your pro rata portion of
the aggregate amount of applicable Restricted Payments which the Company is
permitted to pay.  In the event that the Company is unable to pay you a bonus
due to the preceding sentence, the Company’s obligation to pay you such bonus
shall be deferred until such time that the Company is permitted to pay such
bonus pursuant to the preceding sentence.

 

2.             adding the following sentence to the end of Section 11:

 

Notwithstanding any provision herein to the contrary,  the indemnification in
this Section 11 shall not apply with respect to any actions or proceedings which
are brought by or in the right of the Company.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

 

 

THE DOE RUN RESOURCES CORPORATION

 

 

 

 

d/b/a The Doe Run Company

 

 

 

 






 

 

 

 

Ira Leon Rennert

 

 

 

 

Chairman of the Board

 

 

 

 






 

 

 

 

[                       ]

 

 

 

 

Employee

 

--------------------------------------------------------------------------------
